DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 31, 2022 is acknowledged.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0046, line 3, “through” should be changed to --thorough--.
In paragraph 0065, line 2, “10” should be changed to --2--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not accurately describe applicant’s invention because applicant’s invention only includes a single cushion, not multiple cushions (as suggested by the recitations of “a first cushion” and “a second cushion”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2007/0284858 A1). Nishimura discloses an airbag system comprising: a housing 18 coupled to a seat 10 and having an opening and including a cover (the portion of the housing that is moved to allow the airbag 16 to exit the housing during deployment) configured to cover the opening; a first cushion portion housed in the housing and comprising a folded portion 64 of an airbag sheet, the first cushion portion configured to unfold and deploy when a gas is supplied from an inflator 20 to the airbag sheet, wherein the unfolding and deploying of the first cushion portion causes the cover to be opened; and a second cushion portion 66 housed in the housing and comprising a wound portion of the airbag sheet connected to the folded portion of the airbag sheet, the second cushion portion configured to unwind and deploy through the opening when the gas is supplied to the airbag sheet.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 2020/0101932 A1). Ota discloses an airbag system comprising: a housing 50 coupled to a seat 10 and having an opening (at 62) and including a cover (the portion of the housing 50 that is moved to allow the airbag 32 to exit the housing during deployment) configured to cover the opening; a first cushion portion housed in the housing and comprising a folded portion (the portion of the airbag that includes the two innermost vertically extending portions, as shown in Fig. 2) of an airbag sheet, the first cushion portion configured to unfold and deploy when a gas is supplied from an inflator 34 to the airbag sheet, wherein the unfolding and deploying of the first cushion portion causes the cover to be opened; and a second cushion portion (the portion of the airbag that includes the three outermost vertically extending portions, as shown in Fig. 2) housed in the housing and comprising a wound portion of the airbag sheet connected to the folded portion of the airbag sheet, the second cushion portion configured to unwind and deploy through the opening when the gas is supplied to the airbag sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2020/0101932 A1) in view of Cho (KR 10-2013-0031066). Ota teaches the limitations of claim 1, as explained above. In Ota, the folded portion of the airbag sheet is folded one or more times toward a front surface or a rear surface of the housing (Fig. 2). Ota does not teach tuck-in parts. Cho teaches tuck-in parts 16 formed on opposite sides of an airbag sheet. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to tuck in parts on opposite sides of an airbag sheet as in Ota, according to the known technique taught by Cho, in order to make the airbag compact for storage (“so that the upper and lower ends of the airbag cushion 10 are at the same height as the upper and lower ends of the inflator 3” – paragraph 0034 of the English translation).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2020/0101932 A1) in view of Cho (KR 10-2013-0031066) as applied to claim 3 above, and further in view of Kino et al. (US 2015/0183393 A1). In Ota, the cover has a tear line 62 formed along an edge of the cover, the tear line configured to be torn when the first cushion portion is deployed, the wound portion of the airbag sheet is wound toward the inflator (Fig. 2), and the airbag sheet is configured to route the gas supplied from the inflator to the second cushion portion through the first cushion portion (Fig. 2). Ota does not teach that the first cushion portion includes an overlap part having a Z-shape. Kino teaches a first cushion portion (e.g., the portion of the airbag 30 that includes the top three horizontally extending portions of the airbag, as shown in Fig. 22C) that includes an overlap part having a Z-shape and a second cushion portion (the portion of the airbag opposite the first cushion portion from the inflator 26, as shown in Fig. 22C). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a folded and rolled airbag arrangement in which a first cushion portion includes an overlap part having a Z-shape, as taught by Kino, for a folded and rolled airbag arrangement as taught by Ota in order to similarly arrange the airbag in a compact form for storage. MPEP §2143 (I)(B). In the claimed invention, the second cushion portion is positioned adjacent to an inner surface of the housing, whereas in Ota, the first cushion portion is positioned adjacent to an inner surface of the housing. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the first and second cushion portions in Ota such that the second cushion portion is positioned adjacent to an inner surface of the housing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP §2144.04(VI)(A). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614